Citation Nr: 1540804	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability evaluation for nocturnal urinary incontinence. 

3.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease, bilateral knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from August 14, 2002 to August 2, 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD, nocturnal urinary incontinence and bilateral degenerative joint disease.  The Veteran submitted a notice of disagreement with the assigned ratings, and in a February 2014 rating decision, the RO increased the initial rating decision for degenerative joint disease to 10 percent, effective August 3, 2011.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 informal hearing presentation, the Veteran claimed that his service-connected PTSD, nocturnal urinary incontinence and bilateral degenerative joint disease have increased in severity.  Given that it has been three years since his last examinations, the Board finds that new examinations are necessary to fully and fairly evaluate the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records pertaining to the Veteran's PTSD, nocturnal urinary incontinence and degenerative joint disease, bilateral knees, since October 2013 and associate with the VBMS/Virtual VA e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment since February 2011 for PTSD, nocturnal urinary incontinence and degenerative joint disease, bilateral knees.  After securing the necessary authorizations for release of this information, the AOJ should attempt to obtain the identified records and associate any reports not currently of record with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  After all treatment records have been associated with the e-folder, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected PTSD, nocturnal urinary incontinence and degenerative joint disease, bilateral knees.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  

The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a)  The examiner must determine all current manifestations associated with the Veteran's service-connected PTSD and specifically address the degree of social and occupational impairment caused by the Veteran's PTSD. 

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

4.  The examiner must specifically assess the severity of the Veteran's degenerative joint disease, bilateral knees, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.
5.  The examiner must specifically describe all symptoms related to the Veteran's nocturnal urinary incontinence.  The examiner should opine as to whether the Veteran is required to wear absorbent material, and if so, how many times per day the material must be changed, or if the Veteran requires the use of an appliance.  

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

6.  The AOJ should review the claims folder to ensure that this development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




